Citation Nr: 1429384	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-40 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2012, the Veteran testified before the undersigned via live videoconference.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) file.

The issue of entitlement to service connection for asbestosis addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an August 2012 statement, prior to the promulgation of a decision in this appeal, the Veteran's attorney indicated that the Veteran desired to withdraw his appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013). 

In an August 2012 statement, prior to the promulgation of a decision in his appeal, the Veteran's attorney indicated that he was withdrawing his appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss. As such, the Veteran has withdrawn this claim and, hence, there are no allegations of errors of fact or law for appellate consideration with regard to this issue.

Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.


REMAND

It is unclear whether the Veteran suffers from asbestosis.  As a result of an October 2009 VA examination, the Veteran was diagnosed with asbestosis.  The examiner, however, concluded that he was unable to opine as to the etiology of the Veteran's asbestosis without resorting to speculation.

A private treatment record date February 2012 specifies a diagnosis of asbestosis.  That record relies heavily on the diagnosis of asbestosis rendered by Dr. A.S. in December 1999.  

The Veteran was afforded another VA examination in July 2012, by the same VA examiner that provided the October 2009 diagnosis of asbestosis.  Nonetheless, at the July 2012 VA examination, the examiner ruled out a diagnosis of asbestosis. The examiner now stated that x-rays from the October 2009 VA examination and from July 2012 revealed no evidence of asbestosis.  The examiner ordered a CT test, which according to the VA examiner is the "gold" test for diagnosing asbestosis, and results of that test showed no pleural plaque or calcification "which is the hallmark for asbestosis."  

The Board is uncertain as to why, if the October 2009 x-ray showed no evidence of asbestosis, the examiner would render a diagnosis of asbestosis at the October 2009 VA examination.  The examiner provided no explanation why he diagnosed the Veteran with asbestosis in October 2009 and as not having asbestosis in July 2012.  It seems unlikely that the examiner would render such a diagnosis in October 2009 without any basis for doing so.  Accordingly the matter is being remanded to determine whether, in fact, the Veteran suffers from asbestosis.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for any respiratory disability, which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Return the claims file to the VA examiner who examined the Veteran in July 2012.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

(If that VA examiner is unavailable, provide the claims file to another competent expert for the opinion, or if necessary, schedule the Veteran to undergo a comprehensive VA examination to determine which respiratory disabilities the Veteran currently suffers from and whether any of those disabilities are etiologically related to his active service.)

a. The examiner should specify whether the Veteran suffers from asbestosis.  In doing so, the examiner must comment on the results of the October 2010 VA examination, the private treatment record dated February 2012, and the treatment record from December 1999.

The examiner must specifically comment on why asbestosis was diagnosed at the October 2010 VA examination if an x-ray from that examination did not show evidence of asbestosis.

b. If the examiner determines that the Veteran does suffer from asbestosis, the examiner must provide an opinion whether there is a 50 percent probability or greater (at least as likely as not) that any asbestosis can be related to the Veteran's service.

A complete rational for any opinion expressed must be provided.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3. After undertaking any other development deemed appropriate the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his attorney, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


(Continued on the next page)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


